Citation Nr: 1451218	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-07 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right foot condition, to include loss of feeling.

2.  Entitlement to a compensable rating for a hockey stick-shaped surgical scar on the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a right foot condition, which he asserts is related to his service-connected right knee disabilities-medial meniscus and anterior cruciate ligament repairs, status post repair, and accompanying surgical scars.  The Board finds that additional development is needed prior to appellate review.


The Veteran was afforded a VA examination in 2009 in connection with his pending claim.  Although the examiner provided the requested opinion on whether the Veteran's claimed right foot condition was due to or a result of his service-connected right knee disability and surgical scars, he did not provide an opinion on whether the right foot condition was aggravated by any of those disabilities.

Secondary service connection may be established if the disability was caused by a service-connected disability or may be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310 (2014), service connection may not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. § 3.310 (2014).

Concerning his hockey stick-shaped scar, during his June 2012 hearing, the Veteran testified that this scar was painful and itchy.  He stated he had to stretch to relieve the pain, and that the scar affected his ability to walk, sit, run, and play sports.  Prior to the hearing, the Veteran submitted argument stating that his scar peeled and that it affected underlying tissue.  As the last examination of this scar was in 2009, almost 5 years ago, the Board finds that a current examination is warranted. 

On readjudication of this scar claim, the AOJ should be mindful that the claim was filed in 2009 and that the current version of the criteria for rating scars applies to this claim.  Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118 (2014).  Here, the Veteran is already in receipt of a 10 percent rating for a different painful surgical scar on the right knee under Diagnostic Code 7804.  Thus, any further evaluation of the hockey stick-shaped scar under Diagnostic Code 7804 requires rating both scars together.

The Board notes that the RO indicated in the February 2012 statement of the case that VA treatment records had been uploaded into Virtual VA; however, no such records are currently in Virtual VA or VBMS.  Such records should be associated with the electronic file, and relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his feet and the right knee hockey stick-shaped scar.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain relevant VA treatment records dating since January 2009 and associate them with the electronic claims file.  If any requested records are not available, the Veteran should be notified of such. 

2.  Schedule the Veteran for a VA scar examination to address the current nature of the Veteran's right knee hockey stick-shaped scar.  The claims file must be reviewed by the examiner.  The examiner should describe the scar in detail, to include its measurements, whether it is painful, whether it is unstable, whether it impedes motion, and any other relevant findings pertaining to the scar. 


3.  Send the claims file to a VA physician for review.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the physician should provide an opinion as to whether the Veteran's current right foot neurological condition is permanently worsened beyond normal progression (as opposed to a temporary exacerbation of symptoms) by his service-connected right knee disability and accompanying surgical scars.  Please explain why or why not.  If the physician finds the right foot condition has been permanently worsened beyond normal progression (aggravated) by any of those disabilities, he or she should attempt to quantify the degree of aggravation beyond the baseline level of the right foot condition.  

4.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



